rin ORIGINAL
Xr
                                                                                                   10/07/2022



                 IN THE SUPREME COURT OF THE STATE OF MONTANA                                Case Number: DA 22-0347



                                            DA 22-0347


      STATE OF MONTANA,
                                                                                   OCT 0 7 21122
                  Plaintiff and Appellee,                                     Bowen Greenwood
                                                                            Clerk of Suprorne Court
                                                                               Stata of Montana

            v.                                                         ORDER

      MATTHEW RYAN AILER,

                  Defendant and Appellant.



           Pursuant to Appellant Matthew Ryan Ailer's motion for extension to of time to file
     his opening brief and good cause appearing,
           IT IS HEREBY ORDERED that Appellant has until November 9, 2022, to file his
     opening brief.
           DATED this +       day of October, 2022.
                                                      For the Court,




                                                                   Chief Justice